Per Curiam.
On the agreed statement of facts herein, this court holds :
I. That the copy of the opinion of this court, required by section 3783, Revised Statutes, to be certified down to the clerk of the circuit court, is not covered by the costs included in the fee of ten dollars, provided for in section 5602, Revised Statutes. It is a service performed by the clerk after the rendition of judgment for costs, in favor of the prevailing party, and could not, therefore, be included in the execution, which belongs to the party recovering the judgment. Beedle v. Mead, 81 Mo. 297.
The fee for making and certifying the copy of opinion to the circuit court, is covered by the words, *627“ for other services,” contained in said section 5602. It is taxable against the losing party in this court, at the rate of ten cents per hundred words, etc. This is the rule as applied in the supreme court.
II. The clerk is entitled, as a matter of course, to the fee of one dollar for issuing the writ, or fee bill, and one dollar for the mandate and certificate.
III. Fee bill, and not execution, is the proper prooess for the enforcement of these fees due the clerk. Motion denied.